Citation Nr: 0102692	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a claimed right 
shoulder disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  In May 1992, the RO denied the veteran's original claim 
of service connection for a cervical spine disorder, as 
secondary to the service-connected herniated lumbar disc, but 
the veteran did not appeal in a timely fashion from that 
decision.  

2.  In May 1997, the RO determined that new and material 
evidence had not been submitted to reopen his claim of 
service connection for a cervical spine disorder, but the 
veteran did not appeal in a timely fashion from this 
determination.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the May 1997 
rating determination.  




CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for a cervical 
spine disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1992, the RO denied the veteran's original claim of 
service connection for a cervical spine condition, claimed as 
secondary to the service-connected herniated lumbar disc.  In 
June 1992, the veteran was notified of that decision as well 
as his appellate rights; however, he failed to file a timely 
appeal.  

In May 1997, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for cervical spondylosis.  He was notified 
of this determination in that same month, but did not enter a 
timely appeal therefrom.   

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 2000).  If a Notice of Disagreement is filed 
within the one-year period, the RO shall issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2000).  As the veteran did not 
file a Notice of Disagreement within one year of the notice 
of the May 1992 rating decision, the decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The new evidence submitted since the May 1997 RO decision 
includes both private and VA outpatient treatment records 
showing treatment for cervical spondylosis with complaints of 
neck pain.  A May 1999 medical statement noted the veteran's 
complaints of neck pain.  It was indicated that the veteran 
had been treated in December 1998 and January 1999 and that 
the diagnosis included that of cervical sprain.  

The additional records also include a March 1998 VA 
examination report which noted a diagnosis of cervical spine 
spondylosis.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the May 1997 decision.  Furthermore, 
the evidence is material as to question of service 
connection.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
cervical spine disorder.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a cervical spine disorder, 
the appeal is allowed to this extent subject to further 
action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for a cervical spine disability is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  

The veteran is also seeking service connection for a right 
shoulder condition.  In April 1999, he submitted a statement 
indicating that, during service, he had been an ammunition 
handler and carried boxes of ammunition weighing up to 120 
pounds.  He asserted that current neck and shoulder problems 
were related to this service.  

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that he 
suffers from right shoulder and cervical spine disability due 
to disease or injury in service or as the result of a 
service-connected condition.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for right 
shoulder and cervical spine disabilities, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from right 
shoulder and cervical spine disability 
due to disease or injury that was 
incurred in or aggravated by service or 
that was caused or aggravated by a 
service-connected condition.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the veteran's claims.  
The RO should undertake a de novo review 
of the claim of service connection for a 
cervical spine disability based on the 
evidentiary record in its entirety.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


